DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-15 of Group I, in the reply filed on 02-14-22 is acknowledged.  The traversal is on the ground(s) that “To require a restriction between combination and subcombination inventions, "the burden is on the examiner to suggest an example of separate utility." (MPEP § 806.05(c).II.A.) To require a restriction between multiple subcombination inventions, "the examiner must show, by way of example, that one of the subcombinations has utility other than in the disclosed combination." (MPEP § 806.05(d).)”. 
This is not found persuasive because 
A) Applicant just ignored the facts that examiner gave detailed list of difference between each distinct Groups, in Requirement for Restriction/Election of 12-24-2021:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-9 and 30, 
Group II, Claims 10-18 and 29, 
Group III, in Claims 19-28;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as combination and subcombination, the subcombination is distinct if it is not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of a second 
The Groups I and III are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of said security component is coupled to said substrate, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 19 of Groups III; and the limitations of a second substrate, wherein said second substrate comprising cavity(ies); and said security component is disposed inside said second substrate cavity(ies), said second substrate is coupled to said first substrate, said one or more standoff substrate(s) is/are coupled to said first substrate and/or said second substrate, said one or more standoff substrate(s) completely encircles said first substrate and/or said second substrate, said security component is obfuscated by said first substrate and/or said second substrate and/or said one or more standoff substrate(s) to minimize tampering, said second component is coupled to said first substrate or said second substrate, said second component is configured to communicate with said security component, in the 
The Groups II and III are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of said security component is coupled to said first substrate and/or said second substrate, in the subcombination claim 10 of Group II, which do not require by the subcombination claim 19 of Group III; and the limitation wherein said second substrate comprising cavity(ies); and said security component is disposed inside said second substrate cavity(ies), said second substrate is coupled to said first substrate, in the subcombination claim 19 of Group III, which do not require by the subcombination claim 10 of Group II.
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required in Requirement for Restriction/Election:
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 10-29 are withdrawn from consideration as being drawn to a nonelected invention.

Amendment
Acknowledgement is made of Amendment filed 01-04-22.
Claims 10-29 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 1 cites “said one or more standoff substrate(s) completely encircles said substrate”, which is not described in the Specification of the application. Since there is no way for the standoff to completely encircles the substrate, the claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 has a limitation of “said the one standoff doesn’t encircle said substrate”;
Since the independent claim 1 already limited “said one or more standoff substrate(s) completely encircles said substrate”, which are contradicted as failing to comply with the enablement requirement.
Through carefully review, the examiner believes the limitation of “said one or more standoff substrate(s) completely encircles said substrate” in claim 1 is wrong; and the limitation of “said the one standoff doesn’t encircle said substrate” in claim 4 is right. 
Claim 1-9 and 30 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, which the inventor or a joint inventor regards as the invention.
Claim 1 states that “said security component is obfuscated by said substrate and/or said one or more standoff substrate(s) to minimize tampering”, which is not described in the Specification of the application, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of “said one or more standoff substrate(s) completely encircles said substrate” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (US20060043583).
	Re Claim 1, Tamagawa show and disclose
A system comprising: 
a plurality of components (1 and 2, fig. 3), wherein 
said plurality of components including a first component and a second component (1 and 2, fig. 7), and 
Tamagawa disclosed claimed invention, except Tamagawa does not explicitly disclose said first component is a security component configured to generate and/or store security key(s); However, Tamagawa disclose the first component is a semiconductor chip device ([0053], and fig. 3); Therefore, it would have been obvious to one having ordinary skill in the art to use a security component configured to generate and/or store security key(s) for the semiconductor chip device, in order to perform variety functions for the electronic device; and since it just a design choice of different functions of semiconductor chip device for meeting needs of the electronic system; furthermore, the limitation of “a security component configured to generate and/or store security key(s)”, which is a intended-use limitation; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
a substrate (4 on 6, fig. 3); 
one or more standoff substrate(s) (5A, fig. 3) comprising of cavity(ies) (cavity, fig. 3), wherein 
said one or more standoff substrate(s) is/are coupled to said substrate (fig. 3), 
said one or more standoff substrate(s) completely encircles said substrate (fig. 3; also see 112, first paragraph, rejection above), 
said security component is disposed inside said cavity(ies) (fig. 3), 
said security component is coupled to said substrate (fig. 3),
said security component is obfuscated by said substrate and/or said one or more standoff substrate(s) to minimize tampering (intended-use limitation; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987); also see 112, first paragraph, rejection above), and 
said security component and said second component are configured to communicate security key(s) for performing device identification, authentication, encryption, and/or device integrity verification (intended-use limitation; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
Re Claim 2, Tamagawa show and disclose
A system according to claim 1, wherein one of said plurality of components is configured to perform tamper detection (intended-use limitation; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987).).
Re Claim 3, Tamagawa show and disclose
A system according to claim 1,
Tamagawa disclosed claimed invention, except Tamagawa does not explicitly disclose wherein one of said plurality of components disposed inside said cavity(ies) is a power (voltage) regulator; However, Tamagawa disclose said plurality of components are semiconductor chip devices ([0053]; and fig. 3); Therefore, it would have been obvious to one having ordinary skill in the art to use a power (voltage) regulator module for one of the semiconductor chip device, in order to perform variety functions for the electronic device; and since it just a design choice of different functions of semiconductor chip device for meeting needs of the electronic system.
Re Claim 4, Tamagawa show and disclose
 A system according to claim 1, wherein said the one standoff substrate doesn't encircle said substrate(s) (fig. 3).
Re Claim 5, Tamagawa show and disclose
A system according to claim 1, wherein said one or more standoff substrate(s) are spaced apart (fig. 3).
	Re Claim 6, Tamagawa show and disclose
A system according to claim 1, wherein said substrate(s) comprises of one or more cavity(ies) (fig. 3).
Re Claim 8, Tamagawa show and disclose
A system according to claim 1, wherein said substrate(s) and/or standoff substrate(s) comprises of molding compound (both are made of resin material, [0041] and [0047]).
Re Claim 9, Tamagawa show and disclose
A system according to claim 1, wherein one of said plurality of the components is a power management/regulator (same as claim 3 above) or security sub-circuit (see claim 1 above) or tamper detect circuit (see claim 1 above) or router or switch or antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to- digital converter or digital-to-analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through-Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializer/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU) or magnet or waveguide or wirebond or epoxy mold compound (EMC) or 
Re Claim 30, Tamagawa show and disclose
A system according to claim 6, wherein said one or more standoff substrate(s) is/are coupled to said substrate cavity(ies) (fig. 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. in view of Eaton (US7898090).
Re Claim 7, Tamagawa show and disclose
A system according to claim 1, 
Tamagawa does not disclose
wherein said substrate(s) and/or standoff substrate(s) comprises of anti-tamper mesh.
Eaton teaches a device wherein
said substrate(s) and/or standoff substrate(s) comprises of anti-tamper mesh (The printed circuit board includes an anti-tamper security mesh, [col. 2, line 12]).
Therefore, it would have been obvious to one having ordinary skill in the art to add anti-tamper security mesh as taught by Eaton in the circuit board of Tamagawa, in order to increase security for the electronic device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10515886-B2 US-5898909-A US-7894201-B2 US-6313522-B1 US-7389830-B2 US-6617193-B1 US-6492203-B1 US-6155882-A OR US-5652463-A US-9324072-B1 US-8675868-B1 US-8552566-B1 US-8522049-B1 US-7570532-B1 US-20130020702-A1 US-20090267171-A1 US-20090032926-A1 US-20020074652-A1 US-20010054758-A1 US-20110086461-A1 US-20040264156-A1 US-20070279880-A1 US-20060205119-A1 US-20050239235-A1 US-20050168961-A1 US-20090040063-A1 US-20080251905-A1 US-20080251906-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848